DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicants’ arguments, filed 07 April 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claim 15 is cancelled.
Claims 1-14 and 16-37 are pending.
Claims 7, 12, 18, and 25-35 are withdrawn. 


CLAIM REJECTIONS


Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-6, 8-10, 11, 16-17, 19, 20-24, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Ulm (US 2009/0238880 A1; of record).
Ulm teaches formulations of an antibiotic pharmaceutical active and phospholipids (pg 1, [0002]), reading on claim 11. For claim 1, Ulm teaches the phospholipid may be phosphatidylserine (pg 4, [0025]). Ulm teaches the phosphatidylserine has reduced particle size to the range of 100-200 nm (pg 4, [0026]), meeting the limitation of at least 95% of the phosphatidylserine powder composition having a particle size of 250 microns or less, as well as the limitations of claims 2 and 3. 
Regarding the amount of phospholipids such as phosphatidylserine, Ulm teaches the phospholipids of the invention are typically present in concentrations of at least 5% w/w, based on the amount of active pharmaceutical and phospholipid (pg 2, [0013]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I). It is noted that Ulm teaches in [0013] a “phospholipid to form aqueous dispersible particles” (emphasis by the Examiner), not an aqueous dispersion. 
Claims 4-6 and 22-24 are considered product-by-process claims. As discussed in MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since Ulm teaches the claimed structure of claims 1 and 11, as discussed above, the fact that Ulm may have prepared the claimed composition by a different process is not relevant to the patentability of the claims, and therefore the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113(II). 
Claim 8 recites the product-by-process limitation “wherein the powder composition when mixed in water without processing by high pressure homogenization” possesses the property “disperses more homogeneously and demonstrates reduced sedimentation compared to a PS preparation in which more than 20% (w/w) of the PS preparation has a particle size of above 500 microns.” As discussed above, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. For claim 8, the product appears to be identical to or nearly identical to the product taught by Ulm.
Regarding the claim 8 limitation of the composition “disperses more homogeneously and demonstrates reduced sedimentation compared to a PS preparation in which more than 20% (w/w) of the PS preparation has a particle size of above 500 microns,” as the composition of Ulm appears to overlap with the In re Spada, 911 F .2d 705, 709, (Fed. Cir. 1990).
Similar to claim 8, claim 9 recites the product-by-process limitation “wherein the powder composition is mixed with a powder nutritional, nutraceutical, or pharmaceutical composition to form a mixture that when mixed with water without processing by high pressure homogenization, the mixture disperses more homogeneously and reduces sedimentation compared to a mixture of the powder nutritional, nutraceutical, or pharmaceutical composition and a PS preparation in which more than 20% (w/w) of the PS preparation has a particle size of above 500 microns.” As previously discussed, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. For claim 8, the product appears to be identical to or nearly identical to the product taught by Ulm.
Also similar to claim 8 is the claim 9 limitation of the composition “disperses more homogeneously and demonstrates reduced sedimentation compared to a In re Spada, 911 F .2d 705, 709, (Fed. Cir. 1990).
Similar to claims 8 and 9, claim 10 recites the product-by-process limitation “wherein the powder composition when mixed without processing by high pressure homogenization with a liquid nutritional, nutraceutical, or pharmaceutical composition disperses more homogeneously and demonstrates reduced sedimentation compared to a PS preparation in which more than 20% (w/w) of the PS preparation has a particle size of above 500 microns.” As previously discussed, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. For claim 8, the product appears to be identical to or nearly identical to the product taught by Ulm.
Spada, "When the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art."  In re Spada, 911 F.2d 705, 709, (Fed. Cir. 1990).
Regarding the claim 16 limitation of “the bulk density of the phosphatidylserine powder composition is 0.2 to 0.7 g/ml”, while the composition of Ulm appears to overlap with the claimed composition, the skilled artisan would have expected that the composition of Ulm would have had the same solubility as that which is instantly claimed. Something which is old (e.g. the composition of Ulm) does not become patentable upon the discovery of a new property (e.g. the bulk density), and this feature need not have been recognized at the time of the invention. 
For claim 17, Ulm teaches the phospholipids of the invention are present in concentrations of about 0.5-20% w/v ([0061]). Ulm teaches that preferred daily prima facie case of obviousness exists. MPEP 2144.05 (I). 
For claim 20, Ulm teaches the composition can include carbohydrates such as sugars, mannitol, sucrose, dextrose, starch and cellulose derivatives, as well as the protein gelatin (pg 6, [0055]).
As discussed above, Ulm teaches the phospholipids of the invention are present in concentrations of about 0.5-20% w/v based on the total amount of components ([0061]), within the claimed range of claim 21. 
For claims 36 and 37 Ulm teaches an amount of phospholipid of at least 5% w/w in a mixture comprising pharmaceutical active and phospholipid, overlapping the claimed range (pg 2, [0013]). 
To determine whether a claimed feature is obvious or not, “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions”. KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). Here, the prior art discloses various features of the claimed invention, i.e. a phosphatidylserine powder preparation wherein at least 95% of the phosphatidylserine is at or below 250 microns and the preparation contains at least 10% of the phosphatidylserine, but it is not anticipatory because “picking and choosing” within the reference disclosure is required to arrive at the instantly claimed subject matter. Nevertheless, it would have been obvious to have a prima facie case of obviousness exists.

2) Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ulm (cited above), in view of Dodd (US 2012/0160944 A1; of record).
The teachings of Ulm are discussed in detail above.
Ulm does not teach a nutritional or nutraceutical composition that is a baby formula, adult formula, or a medical nutrition product (claim 13) or a composition that is a candy, gum, or confectionary (claim 14).
Dodd teaches the missing elements of Ulm.
Dodd teaches nanoparticle and microparticle powders of biologically active materials such as phosphatidylserine (pg 5, 0037]), as well as compositions comprising such materials in particulate form (pg 1, [0001]). Dodd teaches the powder compositions have a particle size less than 10 microns, or less than 1 micron (1000 nm; pg 2, [0024]). Dodd teaches the medium can consist of phosphatidylserine (pg 5, [0037]). Dodd teaches the active compound can be an antibiotic (pg 16, [0069] and pg 31, [0229]).
Dodd teaches the product may be a nutraceutical or nutritional compound (pg 2, [0022]), reading on claim 13. Dodd teaches the composition can be an 
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to substitute the antibiotic component of the phosphatidylserine powder composition with a nutritional or candy/confection component since Ulm teaches an antibiotic phosphatidylserine powder composition and Dodd teaches that a phosphatidylserine powder composition can comprise a nutraceutical or candy/confectionary component. 

Examiner’s Response to Attorney Arguments
The remarks of 07 April 2021 have been fully considered. However, the rejection of claims 1-6, 8-11, 13-14, 16-17, 19-24, and 36-37 under 35 U.S.C. § 103 as unpatentable over the references cited above is maintained.

1. Rejection of claims 1-6, 8-10, 11, 16-17, 19, 20-24, and 36-37 under 35 U.S.C. 103 over Ulm
The Applicant repeats the argument set forth in the 9/18/2020 Response  that Ulm does not disclose or suggest a phosphatidylserine powder composition in which at least 95% (w/w) of the phosphatidyl serine powder composition has a particle size of 250 microns or less. Rather, as discussed below, the referenced composition from Ulm that is relied on by the Examiner is an aqueous dispersion.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As set forth in the Examiner’s response dated 07 dispersible particles”, not an aqueous dispersion [emphasis by the Examiner]. As such, the aqueous dispersible particles comprising active agent (ansamycin) and phosphatidylserine is taught by Ulm.

    PNG
    media_image1.png
    264
    431
    media_image1.png
    Greyscale


The claims reiterate particles within the claimed range; claim 47 recites the limitation “A pharmaceutical formulation comprising aqueous dispersible particles, comprising…a pharmaceutically acceptable phospholipid.” Claim 56, dependent on claim 47, recites the limitation of “the particle size of said aqueous dispersible particles is about 200 nm or less.” Furthermore, claims 47 and 56 do not recite a solution or the presence of water in the composition; both claims only recites “aqueous dispersible particles.” As set forth in the Collins Dictionary online, the 
The applicant argues Ulm only relates to the ratio of phospholipid to the active pharmaceutical ingredient, and not to the entirety of the preparation, including the other excipients. As set forth by Ulm in paragraph [0013], the amount of phospholipid refers to the pharmaceutical formulation set forth in the first line of the paragraph, interpreted by the Examiner as a reference to the pharmaceutical formulation in its entirety. As such, the amount of phospholipid of “at least 5%” is taken to overlap with the claimed amount of “at least 20%.” 
The applicant argues that in paragraph [0061] of Ulm, the statement  “phospholipids of the invention are typically present in concentrations of about 0.5-20% w/v based on the amount of water and/or other components into which the surfactant is dissolved” discusses an aqueous dispersion in which the phospholipid is dissolved, and not a phosphatidylserine powder composition. The Examiner disagrees. Since the phospholipid may be present in solution in concentrations of 20% ([0061]), the amount of phospholipid in the precursor powder must necessarily be greater than 20% since dilution of that powder results in a solution comprising 20% phospholipid.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612